Citation Nr: 1216273	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO. 08-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left shoulder disorder.

2. Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee disorder.

3. Entitlement to an increased initial rating for deviated septum, rated noncompensable prior to May 13, 2009, and 10 percent disabling thereafter.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a head disorder, to include traumatic brain injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to September 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

On a VA Form 9, received by VA in May 2011, the Veteran requested a Central Office Hearing. On a VA Form 9 received in June 2011, the Veteran checked the box indicating that he did not want a hearing. In April 2012, the Board sent the Veteran a hearing clarification letter. He responded in April 2012, indicating that he wants to attend a hearing at his local regional office. Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing. Therefore, a remand is required for the scheduling of the Travel Board hearing. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), and as the docket permits.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

